ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_10_EN.txt. 219

DISSENTING OPINION OF JUDGE VERESHCHETIN

I regret that 1 cannot associate myself with those parts of the Judgment
according to which Czechoslovakia was not entitled to put the so-called
Variant C (“provisional solution”) into operation from October 1992
(Judgment, para. 155, point 1 C) and:

“Slovakia shall compensate Hungary for the damage it has sustained
on account of the putting into operation of the ‘provisional solution’
by Czechoslovakia and its maintenance in service by Slovakia”
(para. 155, point 2D).

I firmly believe that Czechoslovakia was fully entitled in international
law to put into operation Variant C as a countermeasure so far as its
partner in the Treaty persisted in violating its obligations. Admittedly,
Slovakia itself advanced this defence as “an alternative legal argument”
and did not fully develop it. The logic is very clear and has been repeat-
edly explained by Slovakia. It does not believe Variant C to be a wrong-
ful act, even prima facie, while any countermeasure, viewed in isolation
from the circumstances precluding its wrongfulness, is a wrongful act in
itself.

Slovakia takes the view that Variant C was a lawful, temporary and
reversible solution necessitated by the action of its partner and prefers to
defend its decision on the basis of the doctrine of “approximate applica-
tion”. However, a subjective view or belief of Slovakia cannot preclude
the Court from taking a different view on the matter. The Court is bound
by the questions put to it by the Parties in the Special Agreement, but not
by the arguments they advanced in their pleadings.

In this regard a very pertinent comment can be found in the Interna-
tional Law Commission’s Commentary to the Draft Articles on State
Responsibility:

“Whether a particular measure constitutes a countermeasure is an
objective question . . . It is not sufficient that the allegedly injured
State has a subjective belief that it is (or for that matter is not)
taking countermeasures. Accordingly whether a particular measure
in truth was a countermeasure would be . . . a matter for the tribunal
itself to determine.” (United Nations, Official Records of the Gen-
eral Assembly, Fifty-first Session, Supplement No. 10 (A/51/10),
pp. 162-163.)

216
220 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

The Parties requested the Court to decide:

“whether the Czech and Slovak Federal Republic was entitled to
proceed, in November 1991, to the ‘provistonal solution’ and to put
into operation from October 1992 this system . . .” (Special Agree-
ment, Art. 2, para. | (6); emphasis added).

Since the Court has decided that “Czechoslovakia was entitled to pro-
ceed, in November 1991, to the ‘provisional solution’” (Judgment,
para. 155, point 1B), I shall further focus my observations on the
entitlement of Czechoslovakia to put this system into operation from
October 1992.

Entitlement to respond by way of proportionate countermeasures stems
from a prior wrongful act of the State which is the target of the counter-
measures in question. According to the Court’s jurisprudence, established
wrongful acts justify “proportionate countermeasures on the part of the
State which ha[s] been the victim of these acts . . ” (Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America), Merits, Judgment, .C.J. Reports 1986, p. 127, para. 249).
Entitlement to take countermeasures is circumscribed by a number of
conditions and restrictions.

The most recent and authoritative attempt to codify the rules relating
to countermeasures was made by the International Law Commission
within the framework of its topic on State Responsibility (United Nations,
Official Records of the General Assembly, Fifty-first Session, Supple-
ment. No. 10 (A/51/10)). Some of the provisions formulated by the ILC
in this regard may be viewed as not merely codifying, but also developing
customary rules relating to countermeasures (formerly known as repri-
sals). Therefore, I do not think that the Court in its assessment of the
putting into operation of Variant C as a countermeasure may be over-
reaching the requirements established by the ILC draft for a counter-
measure to be lawful.

Thus, to require that Variant C should have been the only means avail-
able in the circumstances to Czechoslovakia would amount to applying
to countermeasures the criterion which the ILC considers to be indispen-
sable for the invocation of “the state of necessity”, but does not specifi-
cally mention in the text of the Articles dealing with countermeasures.

But even assuming this criterion should be applied to countermeasures
as well, what other possible legal means allegedly open to Czechoslovakia
could there be apart from countermeasures? Since the Court has found
that Czechoslovakia was not entitled to put Variant C into operation, it
should in all fairness have clearly indicated some other legal option or
options whereby Czechoslovakia could effectively have asserted its rights
under the Treaty and induced its partner to return to the performance of
its obligations. In my analysis of the case, I have been unable to find any
such effective alternative option available for Czechoslovakia in 1991 or
1992.

217
221 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

Certainly one of the legal means according to Article 60 of the Vienna
Convention on the Law of Treaties could be the termination of the 1977
Treaty, in response to the material breach committed by the other party.
But for Czechoslovakia would this not have amounted to bringing about
by its own hand the result which Hungary had sought to achieve by its
unlawful actions?

Another conceivable legal means might have been the formal initiation
of a dispute settlement procedure under Article 27 of the 1977 Treaty.
This Article stipulates that:

“1. The settlement of disputes in matters relating to the realiza-
tion and operation of the System of Locks shall be a function of the
government delegates.

2. If the government delegates are unable to reach agreement on
the matters in dispute, they shall refer them to the Governments of
the Contracting Parties for decision.”

At the time of the proceeding to Variant C (November 1991), “the
matters in dispute” had long been in the hands of the Governments of
the contracting parties. Therefore, no settlement could realistically be
expected through a procedure at a much lower level when all the attempts
to reach a settlement at the highest possible intergovernmental level had
failed.

Would it be any more legally correct or, for that matter, realistic to
insist that Czechoslovakia should have come to the Court before putting
Variant C into operation in October 1992? Apart from the fact that
Czechoslovakia was not legally bound to do so, it should be recalled that
more than four years elapsed between the filing of the Application in the
present case and the commencement of the hearings. One can easily
imagine the amount of economic and environmental damage as well as
the damage relating to international navigation that could have been
caused by such a delay.

What should be borne in mind, however, is the fact that Czechoslova-
kia respected the obligation to negotiate prior to taking countermeasures.
The time between the first suspension of works by Hungary in May 1989
and the proceeding to Variant C in November 1991 and subsequently
putting this system into operation in October 1992 was replete with fruit-
less negotiations at different levels aimed at finding a resolution of the
dispute (see paragraphs 61-64 of the Judgment). The history of these
negotiations clearly shows that, at least from the end of 1990, the sole
purpose of these negotiations for Hungary was the termination of the
Treaty and the conclusion of a new agreement dealing only with the con-
sequences of this termination, while for Czechoslovakia the purpose of
negotiations was the continuation and completion of the Joint Project in
some agreed form within the Treaty framework. Hungary’s gradual with-
drawal from the Joint Project in defiance of the 1977 Treaty led to the
putting into operation of Variant C.

218
222 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

The basic conditions for the lawfulness of a countermeasure are (1) the
presence of a prior illicit act, committed by the State at which the
countermeasure is targeted; (2) the necessity of the countermeasure;
and (3) its proportionality in the circumstances of the case. Certain
kinds of acts are entirely prohibited as countermeasures, but they are not
relevant to the present case (these acts being the threat or use of force,
extreme economic or political coercion, infringement of the inviolability
of diplomatic agents, derogations from basic human rights or norms
of jus cogens).

1 believe all the above-mentioned conditions were met when Czecho-
slovakia put Variant C into operation in October 1992. As to the first
condition, it has been satisfied by the Court’s findings that Hungary was
not entitled to suspend and subsequently abandon the works relating to
the Project or to terminate the Treaty (Judgment, para. 155, points 1A
and D). The unilateral suspension of the works by Hungary at Nagy-
maros and at Dunakiliti (initial breaches of the 1977 Treaty by way of
non-performance) and later the abandonment of the work on the Project
occurred before November 1991 — the date when, according to the Spe-
cial Agreement, Czechoslovakia proceeded to the “provisional solution”.
The illicit termination of the Treaty by Hungary (19 May 1992) preceded
the date when Czechoslovakia put Variant C into operation (October
1992 according to the Special Agreement).

Countermeasures may be seen as “necessary” only if they are aimed at
bringing about the compliance of the wrongdoing State with its obliga-
tions and must be suspended once the illicit act has ceased. This require-
ment therefore presupposes that countermeasures are reversible by nature.

In the course of the pleadings Slovakia stated and repeated over and
over again that Variant C was conceived as a provisional and reversible
solution, as an attempt to induce Hungary to re-establish the situation
which existed before its wrongful act. Significantly, the Working Group
of Independent Experts of the Commission of the European Communi-
ties, in its report of 23 November 1992, did not deny the technical feasi-
bility of the return to the Treaty Project:

“In principle, the ongoing activities with Variant C could be
reversed. The structures, excluding some of the underground parts
like sheet piling and injections, could in theory be removed. The cost
of removing the structures are roughly estimated to at least 30 per
cent of the construction costs.” (Memorial of Hungary, Vol. 5,
Part II, Ann. 14, p. 434.)

This statement confirms that, at least at the time of the damming of the
Danube, Variant C was a reversible measure and a return to some agreed
joint scheme of the Treaty Project was possible.

The contention of Hungary regarding Czechoslovakia’s hidden inten-

219
223 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

tions to act unilaterally — intentions which allegedly already existed in
the past and still do — may be of scant relevance to the issue of the
reversibility of Variant C.

The existence of such intentions at the governmental level and the
readiness to realize them would hardly be compatible with Czechoslo-
vakia’s conduct after the suspension of works under the Treaty by Hun-
gary. The Government of Czechoslovakia did not seize upon the oppor-
tunity which had emerged to terminate the 1977 Treaty and to complete
the Project unilaterally, but instead tried to persuade its Hungarian
counterpart to return to the performance of its treaty obligations. At the
same time, the Government of Czechoslovakia expressed its willingness to
meet many of Hungary’s environmental concerns, proposing in October
1989 negotiations on agreements relating to technological, operational
and ecological guarantees as well as to the limitation or exclusion of the
peak mode operation of the Gabéikovo-Nagymaros Barrage System. In
any event, the veracity and fairness of the public commitments of Czecho-
slovakia and Slovakia to return to the Joint Project may not be refuted
on the basis of mere conjectures, but could be tested only by the response
of Czechoslovakia and Slovakia to the positive actions by Hungary.

It remains for us to examine one more basic condition for the lawful-
ness of a countermeasure, namely its proportionality in the circumstances
of the case. It is widely recognized, in both doctrine and jurisprudence
that the test of proportionality is very important in the régime of counter-
measures and at the same time it is very uncertain and therefore complex.

To begin with, according to the ILC:

“there is no uniformity ... in the practice or the doctrine as to the
formulation of the principle, the strictness or flexibility of the prin-
ciple and the criteria on the basis of which proportionality should be
assessed” (United Nations, Official Records of the General Assem-
bly, Fiftieth Session, Supplement No. 10 (A/50/10), p. 146).

The ILC also observes that “reference to equivalence or proportional-
ity in the narrow sense . . . is unusual in State practice” (ibid., p. 147).
That is why in the literature and arbitral awards it is suggested that the
lawfulness of countermeasures must be assessed by the application of
such negative criteria as “not [being] manifestly disproportionate”, or
“clearly disproportionate”, “pas hors de toute proportion”, “not out of
proportion”, etc. The latter expression (“not out of proportion”) was
employed by the ILC in its most recent draft on State Responsibility. The
text of the corresponding Article reads:

' In French in the original text.

220
224 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

“any countermeasure taken by an injured State shall not be out of
proportion to the degree of gravity of the internationally wrongful
act and the effects thereof on the injured State” (Art. 49).

In its Commentary the Commission says that “proportionality” should
be assessed taking into account not only the purely “quantitative” ele-
ment of damage caused, but also “qualitative” factors such as the impor-
tance of the interest protected by the rule infringed and the “seriousness
of the breach” (United Nations, Official Records of the General Assem-
bly, Fiftieth Session, Supplement No. 10 (A/50/10), pp. 147-148).

If we take this approach which, in my view, adequately expresses State
practice and jurisprudence, we should weigh the importance of the prin-
ciple pacta sunt servanda breached by Hungary and the concrete effects
of this breach on Czechoslovakia against the importance of the rules not
complied with by Czechoslovakia and the concrete effects of this non-
compliance on Hungary. The “degree(s) of gravity” in both cases need
not necessarily be equivalent but, to use the words of the Air Services
Agreement Award, must have “some degree of equivalence” (/nterna-
tional Law Reports, Vol. 54, p. 338), or in the words of the ILC must
“not be out of proportion”.

The task is not an easy one and may be achieved only by way of
approximation, which means with a certain degree of subjectivity. Weigh-
ing the gravity of the prior breach and its effects on the one hand, and the
gravity of the countermeasure and its effects on the other, the Court
should, wherever possible, have attempted in the first place to compare
like with like and should have done so with due regard to all the attend-
ant circumstances against the background of the relevant causes and con-
sequences. Following this approach, the Court should have assessed by
approximation and compared separately :

(1) the economic and financial effects of the breach as against the eco-
nomic and financial effects of the countermeasure;

(2) the environmental effects of the breach as against the environmental
effects of the countermeasure; and

(3) the effects of the breach on the exercise of the right to use commonly
shared water resources as against the effects of the countermeasure
on the exercise of this right.

All these assessments and comparisons should have specifically been
confined to the span of time defined by the question put to the Court by
the Parties, namely November 1991 to October 1992. It should not be
forgotten that the very idea and purpose of a countermeasure is to induce
the wrongdoing State to resume performance of its obligations. The
sooner it does so the less damage it will sustain as a result of the
countermeasure.

221
225 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

On the first point of comparison, according to Slovakia “by May 1989,
a total of US$2.3 billion (CSK 13.8 billion) had been spent by Czecho-
slovakia on the G/N Project” (Memorial of Slovakia, para. 5.01). These
figures, which naturally do not include the loss of energy production and
the cost of the protection, maintenance and eventual removal of the exist-
ing structures, give the idea of the economic and financial losses which
would inevitably have been sustained by Czechoslovakia in the event of a
complete abandonment of the Project.

For its part, Hungary did not, either in its written pleadings or in its
oral arguments, give any concrete figures evincing in monetary terms the
amount of actual material damage sustained as a result of Czechoslova-
kia’s resort to Variant C. Hungary claimed its entitlement to the payment
by Slovakia of unspecified sums in compensation for possible future
damage, or potential risk of damage, which might be occasioned by
Variant C. Although it is true that “[nJatural resources have value that is
not readily measured by traditional means” (Reply of Hungary, Vol. |,
para. 3.170), uncertain long-term economic losses, let alone the mere
potential risk of such losses, may not be seen as commensurable with the
real and imminent threat of having to write off an investment of such
magnitude.

In terms of comparative environmental effects, Variant C could be
seen as advantageous against the originally agreed project, due to a
smaller reservoir and the exclusion of peak mode operation. On the other
hand, in the event of the total abandonment of the project, the waterless
bypass canal and other completed but idle structures would have pre-
sented a great and long-lasting danger for the environment of the whole
region. As stated in the Judgment

“Tt emerges from the report, dated 31 October 1992, of the tripar-
tite fact-finding mission . . ., that not using the system . . . could have
given rise to serious problems for the environment.” (Para. 72.)

Also, it is necessary to compare the gravity and the effects of the
breach of the 1977 Treaty by Hungary with the gravity and the effects of
the response by Czechoslovakia in terms of their respective rights to the
commonly shared water resources. Hungary and Czechoslovakia had
agreed by treaty on a scheme for common use of their shared water
resources, which use they evidently considered equitable and reasonable,
at least at the time when this agreement was reached. Both States had
made important investments for the realization of the scheme agreed
upon. At the time when one of the States (Czechoslovakia) had com-
pleted 90 per cent of its part of the agreed work, the other State (Hun-
gary) abruptly refused to continue discharging its treaty obligations. Due
to the technical characteristics of the project, Hungary thereby deprived
Czechoslovakia of the practical possibility of benefiting from the use of
its part of the shared water resources for the purposes essential for

222
226 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. VERESHCHETIN)

Czechoslovakia, clearly defined in the Treaty and expressly consented to
by Hungary.

In response to this illicit act, Czechoslovakia likewise failed to act in
accordance with its obligations under the 1977 Treaty. By putting into
operation Variant C, it temporarily appropriated, on a unilateral basis
and essentially for its own benefit, the amount of water from which origi-
nally, according to the Treaty and the Joint Contractual Plan, both
States were entitled to benefit on equal terms. At the same time, Czecho-
slovakia reiterated its willingness to return to the previously agreed
scheme of common use and control provided that Hungary ceased vio-
lating its obligations. The possibility of a revision by agreement of the
original joint scheme was not excluded either.

In those circumstances and as long as Hungary failed to perform its
obligations under the 1977 Treaty and thus, of its own choosing, did not
make use of its rights under the same Treaty, Czechoslovakia, in prin-
ciple, by way of a countermeasure and hence on a provisional basis, could
channel into the Gabéikovo structure as much water as had been agreed
in the Joint Contractual Plan. Moreover, Article 14 of the 1977 Treaty
provided for the possibility, under a certain condition, that each of the
Parties might withdraw quantities of water exceeding those specified in
the Joint Contractual Plan (see Judgment, para. 56).

Let it be assumed, however, that in view of all the attendant circum-
stances and the growing environmental concerns Czechoslovakia, as a
matter of equity, should have discharged more water than it actually did
into the old river bed and the Hungarian side-arms of the Danube. This
assumption would have related to only one of the many aspects of the
proportionality of the measure in question, which could not in itself
warrant the general conclusion of the Court that Czechoslovakia was
not entitled to put Variant C into operation from October 1992.

For the reasons stated above, I could not vote for paragraph 155,
point 1C, of the Judgment. Nor could I support paragraph 155,
point 2D, in so far as it does not, regrettably, differentiate between the
obligation of the State which had committed a prior illicit act and that of
the State which responded by way of a countermeasure. It goes without
saying that my negative vote on paragraph 155, point 2D, as a whole
must not be understood as a vote against the first part of this paragraph.

(Signed) Viadlen S. VERESHCHETIN.

223
